FILED
                           NOT FOR PUBLICATION                             JUN 30 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 12-50515

              Plaintiff-Appellee,               D.C. No. 3:11-CR-00925-DMS

 v.
                                                MEMORANDUM*
JOSE RENE GARCIA-VASQUEZ,

             Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                       Argued and Submitted June 3, 2014
                              Pasadena, California

Before: TROTT and CALLAHAN, Circuit Judges, and BENNETT, District
Judge.**

      Defendant-Appellant Jose Rene Garcia-Vasquez (Garcia-Vasquez) appeals

his convictions for conspiracy to distribute methamphetamine under 21 U.S.C. §§


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


      **     The Honorable Mark W. Bennett, District Judge for the U.S. District
Court for the Northern District of Iowa, sitting by designation.
841 and 846 and importation of methamphetamine under 21 U.S.C. §§ 952 and

960, arguing that the evidence at trial was insufficient to sustain either conviction.

He also appeals the district court’s denial of an acceptance-of-responsibility

adjustment under U.S.S.G. § 3E1.1 and challenges the substantive reasonableness

of his 87-month sentence. We have jurisdiction under 28 U.S.C. § 1291. For the

reasons discussed below, we affirm.

      Border agents stopped Garcia-Vasquez at the Calexico Port of Entry as he

attempted to drive his car from Mexico into California. During the stop, the agents

discovered 10.38 pounds of 99.4%-pure methamphetamine, worth over $100,000,

in dollar-bill-sized containers lining a compartment under the car. The agents also

found a one-way Greyhound bus ticket from Los Angeles to Tijuana, dated four

days before the stop, in the glove box. Garcia-Vasquez was the driver, registered

owner, and sole occupant of the car containing the drugs. A jury convicted Garcia-

Vasquez of conspiracy to distribute methamphetamine and importation of

methamphetamine. Garcia-Vasquez argues that there is insufficient evidence of a

conspiracy, his intent to distribute methamphetamine, and his knowledge of the

methamphetamine in his car. We disagree.

      A conspiracy “agreement need not be explicit, but may be inferred from

circumstantial evidence, and once the existence of a conspiracy is established,


                                           2
evidence establishing beyond a reasonable doubt a connection of a defendant with

the conspiracy, even though the connection is slight, is sufficient to convict him

with knowing participation in the conspiracy.” United States v. Melchor-Lopez,

627 F.2d 886, 891 (9th Cir. 1980) (internal citations and quotation marks omitted).

Evidence at trial established that Garcia-Vasquez had a distributable amount of

drugs in a highly customized compartment underneath his car. A border agent

gave expert testimony that Garcia-Vasquez’s attempted importation fit the modus

operandi of how drug cartels smuggle drugs into the United States. The agent also

testified that the drug containers found inside the compartment served a dual

purpose: they held drugs going into the United States and were the perfect size to

smuggle United States currency back into Mexico.

      From this circumstantial evidence, the jury could infer that Garcia-Vasquez

was part of a conspiracy to distribute drugs. The jury could also infer Garcia-

Vasquez’s intent to distribute from the amount, purity, and value of the drugs

found in his car. See United States v. Savinovich, 845 F.2d 834, 838 (9th Cir.

1988) (defendant’s possession of four pounds of high-purity cocaine, worth

$100,000, was sufficient to infer intent to distribute). The jury was free to infer

Garcia-Vasquez’s knowledge of the drugs from the quantity of drugs in his car and

the fact that Garcia-Vasquez was the driver, owner, and sole occupant of the car.


                                           3
See United States v. Mora, 876 F.2d 76, 77–78 (9th Cir. 1989) (quantity); United

States v. Diaz-Cardenas, 351 F.3d 404, 407 (9th Cir. 2003) (driver and sole

occupant). The jury could also infer from the one-way bus ticket that he had not

taken his car to Mexico for repairs, as he claimed, but instead went to Mexico to

knowingly procure drugs. The expert testimony, dual-purpose drug containers, and

bus ticket distinguish this case from United States v. Rubio-Villareal, 927 F.2d
1495 (9th Cir. 1991), on reh’g, 967 F.2d 294 (9th Cir. 1992) (en banc).

      As for Garcia-Vasquez’s sentence, the district court did not err in denying

Garcia-Vasquez a § 3E1.1 adjustment for acceptance of responsibility. “This

adjustment is not intended to apply to a defendant who puts the government to its

burden of proof at trial by denying the essential factual elements of guilt,” as

Garcia-Vasquez did. U.S.S.G. § 3E1.1 application note 2. That Garcia-Vasquez

went to trial to delay negative immigration consequences does not convince us

otherwise. The district court also made a sufficient record justifying Garcia-

Vasquez’s sentence at the low end of the Guidelines range. We therefore cannot

say that Garcia-Vasquez’s 87-month sentence was substantively unreasonable.

      AFFIRMED.




                                           4